Citation Nr: 9902383	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-32 090	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a September 1994 
rating decision by the RO which denied service connection for 
a low back disorder.  This is the only issue on appeal.

The Board notes other matters which are not on appeal.  The 
veteran appealed a September 1994 RO decision which denied a 
compensable rating for service-connected residuals of a 
sternum contusion.  However, in April 1997, the RO hearing 
officer granted a 10 percent rating for sternum contusion 
residuals, and in May 1997, the veteran and his 
representative indicated that they were satisfied with this 
result and that an appeal for an even higher rating was not 
being pursued.  The veteran also appealed an October 1995 RO 
rating decision which denied service connection for post-
traumatic stress disorder (PTSD).  However, that issue is no 
longer on appeal since the RO has granted the benefit; in 
April 1997, the RO hearing officer granted service connection 
for PTSD and a 100 percent rating was assigned for such 
condition.


REMAND

The Board finds that the veterans claim for service 
connection for a low back disorder is well grounded, meaning 
plausible; the file indicates there is a further VA duty to 
assist the veteran in developing evidence pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998); Murphy v. Derwinski 1 Vet.App. 78 
(1990)

The veteran contends that he has a low back disorder due to 
an injury he sustained while in Vietnam when the armored 
personnel carrier in which he was riding hit a land mine and 
he was thrown from the vehicle.

Service records show the veteran had active duty in the Army 
from January 1968 to January 1971, including combat duty as 
an infantryman in Vietnam.  His service medical records show 
that he sustained an acute back strain (plus a small fragment 
wound of the head and a knee abrasion) during a search and 
destroy mission in September 1968.  X-ray studies taken at 
that time were negative.  Five days following the injury, he 
underwent a repeat of dorsal spine films because of 
persistent T6 tenderness (i.e., in the mid back area, also 
referred to as the thoracic or dorsal spine).  X-ray studies 
showed no fracture of the dorsal spine.  The diagnosis was 
acute sprain and he was discharged to duty the next day.  In 
November 1968, the veteran requested treatment for removal of 
a piece of shrapnel in the back, and it was noted he was 
struck with the shrapnel the day before.  He received 
outpatient treatment for the wound for several days.  The 
remainder of the service medical records, including the 
January 1971 separation examination, are negative for any 
complaints, findings, or diagnosis of a low back disorder, 
and the veteran denied a history of back trouble on the 
medical history form for the separation examination.

After service, the veteran was granted service connection for 
a residual shell fragment wound scar on the right side of the 
lower back, and such is rated noncompensable. 

VA examinations in 1972 and 1977 are negative for complaints, 
findings, or diagnosis of a low back disorder.  The 
examination reports note the service-connected shell fragment 
wound scar of the right lower back, and such scar was 
superficial, small, and asymptomatic.

The veteran has reported on several occasions that following 
service he worked in the field of construction as a driller 
and as a laborer for many years.  The first post-service 
medical evidence of a low back disability is from December 
1988, when the veteran was seen by Vincent R. Giustolisi, 
M.D.  At that time, the veteran gave a history of injuring 
his back in Vietnam when he was blown from an armored 
personnel carrier, with problems since then.  Dr. Giustolisi 
diagnosed the veteran as having chronic mechanical low back 
pain due to injury sustained in Vietnam.  X-ray studies 
showed that there was a partial lumbarization (transitional 
vertebra) of L1; the X-ray report notes that the possibility 
of a small compression fracture of L1 was considered, but 
such was felt to be unlikely.  In January 1989, Dr. 
Giustolisi stated that the veteran most probably had chronic 
mechanical low back pain and possibly an old compression 
fracture of L1 related to the injury going back to Vietnam.  

A VA examination in December 1989 led to a diagnosis of shell 
fragment wound scar of the back with old minimal compression 
fracture.  

Medical reports from the 1990s show that the veteran 
continued to complain of low back pain.  Magnetic Resonance 
Imaging (MRI) studies in 1991 and 1993 showed some congenital 
abnormalities, degenerative changes, and disc bulging of the 
lumbosacral spine.

In a May 1995 statement, Francis J. Waters, M.D. reported 
that he had examined the veteran on several occasions and 
that his history included having injured his back in Vietnam 
in 1969.  Dr. Waters also stated that the veteran injured his 
back in 1991 and that an MRI showed a lot of degenerative 
changes with disc bulge at L5-S1, some facet narrowing, and 
some narrowing at the lateral recess at L5 on the left side.  
He stated that there was also some spinal stenosis at L5-S1.  
Dr. Waters related that X-ray studies at that time suggested 
a compression fracture at L1 but that he felt that it may 
have been from an old injury that he had at L1 and that it 
was not a true compression fracture.  Dr. Waters stated that 
the veterans old injuries, namely the injuries sustained in 
1969, could have contributed to his present problems from 
what the veteran stated to him.

At an October 1996 RO hearing, the veteran asserted that his 
current low back disorder was due to a service injury in 
September 1968 in which he was blown off an armored personnel 
carrier, and he stated his low back condition was not related 
to the later superficial shell fragment wound to the back in 
November 1968.  He stated that he had back problems since the 
service injury.  The veteran said he sought treatment in 
about 1974 or 1975 at VA medical facilities in Boston and 
Worcester, and that he began treatment from Dr. Waters in 
1990 or 1991.  

In a November 1996 statement, a fellow serviceman recalled 
that the veteran was injured and had back problems in 
Vietnam.

A November 1996 VA examination of the back noted current 
findings and recited the veterans history, although an 
opinion on the etiology of the current low back disorder was 
not provided.

A February 1997 letter from the Social Security 
Administration (SSA) shows the veteran was awarded SSA 
disability benefits based on PTSD.  The letter also mentions 
a back disorder.  The records considered by the SSA have not 
been submitted.

In a July 1997 statement, Dr. Waters indicated that he 
believed that the veterans injuries in Vietnam could have 
contributed to his lower back condition later in life.  The 
doctor noted that, although the veteran did have another 
injury, he had significant changes in his lower back when he 
saw him four or five years ago and certainly his injuries in 
Vietnam could have contributed to these.  The doctors letter 
indicates that this opinion was largely based on a history 
provided by the veteran.

In the judgment of the Board, the duty to assist requires 
that an effort be made to obtain additional post-service 
medical records of treatment for low back problems, including 
records of reported VA treatment in the mid 1970s and any 
additional private medical records.  Murincsak v. Derwinski, 
2 Vet.App. 363  (1992).  Records considered by the SSA in 
awarding disability benefits may also contain relevant 
information on the low back disorder, and such SSA records 
should be obtained.  Id.  A VA examination should also be 
provided, and this should include a medical opinion on the 
etiology of the current low back disorder, taking into 
account all historical evidence.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a low back disorder since his 
release from active duty in 1971.  
Following the procedures of 38 C.F.R. § 
3.159, the RO should obtain the related 
medical records that are not already on 
file, including reported records of 
treatment in the mid 1970s at VA 
facilities in Boston and Worcester, and 
any additional records of Dr. Giustolisi 
and Dr. Waters (including patient history 
and clinical records from initial 
visits).

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits.

3.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to ascertain the nature and 
etiology of his current low back 
disorder.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veterans current low back 
disorder, including the likelihood that 
it was medically caused by any incident 
of service.  

4.  After the foregoing, the RO should 
review the veterans claim for service 
connection for a low back disorder.  If 
the claim is denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond, 
and then the case should be returned to 
the Board for further appellate 
consideration.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
